         Case 5:20-cv-06197-NIQA Document 10 Filed 04/12/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRAIG ALFORD                                      :
     Plaintiff                                    :
                                                  :
       v.                                         :       CIVIL ACTION NO. 20-CV-6197
                                                  :
DAVID PENCHISHEN, et al.,                         :
     Defendants                                   :

                                            ORDER

       AND NOW, this 12th day of April, 2021, upon consideration of Plaintiff Craig Alford’s

motion to proceed in forma pauperis (ECF No. 1), Prisoner Trust Fund Account Statement (ECF

No. 8), and pro se Complaint (ECF No. 2), it is hereby ORDERED that:

       1.      Leave to proceed in forma pauperis is DENIED, pursuant to 28 U.S.C. § 1915(g),

for the reasons set forth in the Court’s Memorandum.

       2.      If Alford seeks to continue with this case, he must remit $402 to the Clerk of Court

within thirty (30) days of the date of this Order. If Alford fails to comply with this Order, his case

may be dismissed without further notice for failure to prosecute.




                                               BY THE COURT:


                                               /s/ Nitza I. Quiñones Alejandro
                                               NITZA I. QUIÑONES ALEJANDRO
                                               Judge, United States District Court
